15‐1763 
        Watson v. Sims 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the  29th day of April, two thousand sixteen. 
                                          
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        ROBERT C. WATSON, SR.,  
         
                                  Plaintiff‐Counter‐Defendant‐ 
                                  Cross‐Defendant‐Appellant, 
         
                     ‐v.‐                                        15‐1763 
         
        BETH SIMS, ESQ., 
         
                                  Defendant‐Counter‐Claimant‐ 
                                  Cross‐Claimant‐Appellee, 
                                   
                                   
         
  JEFFREY BAKER, BOARD OF EDUCATION OF  
  THE CITY OF POUGHKEEPSIE SCHOOL DISTRICT,  
   
                         Defendants‐Appellees, 
   
  WILLIAM V. GRADY, DUTCHESS COUNTY  
  DISTRICT ATTORNEY, EDWARD WHITESELL,  
  DEPUTY DISTRICT ATTORNEY, DUTCHESS  
  COUNTY DISTRICT ATTORNEY, THOMAS  
  DINAPOLI, COMPTROLLER, STATE OF NEW YORK, 
   
                         Defendants.   
  ______________________ 
                           
FOR APPELLANT:            MICHAEL H. SUSSMAN, Sussman & Watkins, 
                          Goshen, NY, for Plaintiff‐Counter‐Defendant‐
                          Appellant Robert C. Watson, Sr. 
                            
FOR APPELLEES:            NICOLE MARLOW‐JONES (Paul Gerrard Ferrara, on 
                          the brief), Costello, Cooney & Fearon, PLLC, Syracuse, 
                          NY, for Defendant‐Counter‐Claimant‐Appellee Beth 
                          Sims.   
                           
                          STEPHEN J. GABA, Drake Loeb, PLLC, New 
                          Windsor, NY, for Defendant‐Appellee Jeffrey Baker.  
                           
                          MEGAN M. COLLELO (Claudia Ann Ryan, on the 
                          brief), Towne, Ryan & Partners, P.C., Albany, NY, for 
                          Defendant‐Appellee Board of Education of the City of 
                          Poughkeepsie School District. 
                           
        Appeal from a judgment of the United States District Court for the 

Southern District of New York (Román, J.).   




                                        2
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED.  

      Plaintiff‐Appellant Robert C. Watson, Sr., a former Superintendent of 

Schools of the City of Poughkeepsie School District (the “District”), appeals from 

the judgment of the District Court dismissing, on summary judgment, his claim 

for municipal liability under 42 U.S.C. § 1983 and Monell v. Department of Social 

Services of the City of New York, 436 U.S. 658 (1978) against Defendant‐Appellee 

Board of Education of the City of Poughkeepsie School District (the “School 

Board”), and his remaining § 1983 claims that Defendants‐Appellees Beth Sims 

and Jeffrey Baker violated his civil rights by subjecting him to malicious 

prosecution.  In its order granting the School Board summary judgment, the 

District Court concluded that Watson failed to (1) establish the existence of a 

municipal policy or custom and (2) demonstrate that any act was taken by an 

individual with final policymaking authority for the School Board that could 

subject the School Board to municipal liability under Monell.  The District Court 

also granted summary judgment to Sims and Baker on Watson’s malicious 

prosecution claims, finding that Watson, who was acquitted on all charges at 




                                         3
trial, had failed to rebut the presumption of probable cause created by his 

indictment by a grand jury.  We assume the parties’ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal.   

       We review a district court’s grant of summary judgment dismissing a 

plaintiff’s malicious prosecution claim de novo, see Bermudez v. City of New York, 

790 F.3d 368, 373 (2d Cir. 2015), “construing all evidence in the light most 

favorable to the non‐moving party, and affirming only where ‘there is no 

genuine issue as to any material fact and the movant is entitled to judgment as a 

matter of law,’” Hubbs v. Suffolk Cty. Sheriff’s Dep’t, 788 F.3d 54, 59 (2d Cir. 2015) 

(quoting Fed. R. Civ. P. 56(a)) (citing Ruggiero v. Cty. of Orange, 467 F.3d 170, 173 

(2d Cir. 2006)).   

       In order to prevail on a malicious prosecution claim, a plaintiff must 

demonstrate that “‘(1) the defendant initiated a prosecution against plaintiff, (2) 

without probable cause to believe the proceeding can succeed, (3) the proceeding 

was begun with malice[,] and . . . (4) the matter terminated in plaintiff’s favor.’”  

Cameron v. City of New York, 598 F.3d 50, 63 (2d Cir. 2010) (quoting Ricciuti v. 

N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997)).  Although the District 

Court granted summary judgment on the basis that Watson had failed to rebut 




                                           4
the presumption of probable cause created by his indictment, we may “affirm 

summary judgment on any ground supported by the record, even if it is not one 

on which the district court relied.”  McElwee v. Cty. of Orange, 700 F.3d 635, 640 

(2d Cir. 2012).  

       Watson’s malicious prosecution claims against Sims and Baker fail because 

he has not pointed to any evidence on the record that demonstrates, even when 

viewed in the light most favorable to him, that either Sims or Baker initiated or 

continued the prosecution against him.  We have explained that “reporting a 

crime to law enforcement and giving testimony does not constitute the 

‘initiation’ of a criminal prosecution.  More is required.  Specifically, the 

complainant must have played an ‘active role in the prosecution, such as giving 

advice and encouragement or importuning the authorities to act.’”  Rothstein v. 

Carriere, 373 F.3d 275, 293–94 (2d Cir. 2004) (quoting Rohman v. N.Y.C. Transit 

Auth., 215 F.3d 208, 217 (2d Cir. 2000)).  Indeed, we have previously found “that 

merely reporting a crime to another individual, who in turn reports the crime to 

law enforcement, is insufficient to give rise to liability under New York law for 




                                           5
malicious prosecution.”  Hanly v. Powell Goldstein, L.L.P., 290 F. App’x 435, 439 

(2d Cir. 2008) (summary order).1 

          Assuming, arguendo, that Sims or Baker provided false or misleading 

information to the prosecution during its investigation, we find no evidence, 

viewing the record in the light most favorable to Watson, from which a 

reasonable jury could conclude that either Sims or Baker took an active role in 

Watson’s criminal prosecution.  Watson claims that Sims, in response to 

document requests from the District Attorney’s (“DA”) office, “deluged” the DA 

with unsolicited information, see Pl.’s Reply Br. 23, but he points to only two 

documents that Sims provided that fell outside the scope of the request.  No 

reasonable jury could conclude on the basis of that evidence that Sims’s conduct 

went beyond the mere provision of information to the point where Sims 

encouraged or importuned the DA’s office to prosecute Watson.  There is 

similarly no evidence supporting the inference that Baker encouraged or 

importuned the DA’s office to act when he met with its employees in December 

2005.  




1 “[D]enying summary orders precedential effect does not mean that the court considers 
itself free to rule differently in similar cases.”  Jackler v. Byrne, 658 F.3d 225, 244 (2d Cir. 
2011) (internal quotation marks omitted).   


                                               6
      Watson also bases his claim on Sims’s and Baker’s correspondence with 

the auditing firms that sought information related to their own non‐criminal 

investigations of (1) the financial practices of the City of Poughkeepsie School 

District’s (the “District”) Business Office, (2) all payments made to Watson 

during his tenure as Superintendent (which were audited pursuant to the terms 

of his separation agreement), and (3) the effectiveness of internal controls over 

financial activities, certain payroll‐related agreements, and professional services 

relating to the District’s multi‐million‐dollar capital project.  Even if Sims or 

Baker submitted incomplete, misleading, or false information to any of the 

auditors as part of those investigations, that conduct is too far attenuated from 

the criminal prosecution of Watson to constitute initiating the criminal process.  

That is so, even though prosecutors sought and obtained copies of the reports 

generated by each auditing firm from the District.  Because Sims’s and Baker’s 

activity was directed at the auditing firms, which were not part of the criminal 

justice system, it does not qualify as initiating Watson’s criminal prosecution.      

      Further, Watson’s malicious prosecution claims fail to the extent that they 

rely on Sims’s or Baker’s grand jury testimony.   

      “[A]  grand  jury  witness  has  absolute  immunity  from  any  §  1983 
      claim  based  on  the  witness’  testimony.    In  addition,  .  .  .  this  rule  may 



                                                7
      not be circumvented by claiming that a grand jury witness conspired 
      to  present  false  testimony  or  by  using  evidence  of  the  witness’ 
      testimony  to  support  any  other  § 1983  claim  concerning  the 
      initiation or maintenance of a prosecution.”   
       
Rehberg v. Paulk, 132 S. Ct. 1497, 1506 (2012) (emphasis added).  Sims and Baker 

thus enjoy absolute immunity from any § 1983 claim based solely on their grand 

jury testimony and preparation for such testimony.  See Coggins v. Buonora, 776 

F.3d 108, 113–14 (2d Cir. 2015).     

      Last, Watson’s Monell claim of municipal liability against the School Board 

is predicated almost entirely on the acts of Sims and Baker: he alleges that the 

School Board, as a matter of policy, authorized Sims and Baker to furnish lies or 

misstatements to the auditing firms and prosecutors or, knowing that they were 

furnishing such falsities, remained silent and failed to take any corrective action.  

Having concluded, however, that neither Sims nor Baker is potentially liable for 

malicious prosecution because neither can be said to have initiated Watson’s 

criminal prosecution, Watson’s claim of municipal liability against the School 

Board, which is predicated on the alleged unconstitutional conduct of Sims and 




                                          8
Baker, necessarily fails.2  See Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 

2006); see also City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).      

       We have considered Watson’s remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the District Court.  

 
                                           FOR THE COURT: 
                                           Catherine O’Hagan Wolfe, Clerk 
 
                                             




2 To the extent that Watson’s Monell claim is based on the testimony of certain School 
Board members before the grand jury or their related preparatory activities, it too must 
fail because the School Board members are entitled to absolute immunity for this 
conduct.  See Rehberg, 132 S. Ct. at 1506.   


                                                9